Exhibit 10.3

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated March 15,
2014, (the “Award Date”), is by and between [[FIRSTNAME]] [[LASTNAME]] (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

 

1. Grant. The Company hereby grants to the Participant a Restricted Stock Unit
Award (the “Award”) consisting of [[SHARESGRANTED]] Units (the “Target Number of
Units”), subject to possible increase to as many as two times the Target Number
of Units (the “Maximum Number of Units”) noted above depending on the degree to
which the Company has satisfied the performance-based objectives specified in
Appendix A to this Agreement. Each Unit that vests represents the right to
receive one share of the Company’s common stock as provided in Section 5 of this
Agreement. The Award will be subject to the terms and conditions of the Plan and
this Agreement.

 

2. No Rights as a Stockholder. The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company’s
Stock. The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

 

3. Vesting; Effect of Date of Termination. For purposes of this Agreement,
“Vesting Date” means any date, including the Scheduled Vesting Dates (as defined
below), on which Units subject to this Award vest as provided in this Section 3.

 

  (a) (Subject to paragraphs 3(b) through 3(f), a portion of the Participant’s
Units will be eligible to vest on each of March 1, 2015, March 1, 2016 and
March 1, 2017 (the “Scheduled Vesting Dates”). Units will vest on a Scheduled
Vesting Date (i) if the Participant’s Date of Termination has not occurred
before that Scheduled Vesting Date, and (ii) only to the extent the Units have
been earned as provided in Section 4 during the applicable performance period
from January 1, 2013 to the most recent December 31 prior to that Scheduled
Vesting Date. The following table summarizes the dates, time periods and
corresponding terminology relevant to this Award:

 

Performance Period

   Applicable
Determination Date    Applicable Scheduled Vesting Date

1/1/2014 – 12/31/2014

   December 31, 2014    March 1, 2015

1/1/2015 – 12/31/2015

   December 31, 2015    March 1, 2016

1/1/2016 – 12/31/2016

   December 31, 2016    March 1, 2017

The period from March 15, 2014 through March 1, 2017 is referred to as the
“Vesting Period.” If the Participant’s Date of Termination occurs for any reason
during the Vesting Period, the Participant’s Units that have not yet vested will
be forfeited on and after the Participant’s Date of Termination, except as
provided in paragraphs 3(b) through 3(f).

 

  (b) If the Participant’s Date of Termination occurs during the Vesting Period
by reason of the Participant’s death or Permanent and Total Disability (as
defined in paragraph 3(g)), a portion of the then unvested Units subject to this
Award will become vested as of the Participant’s Date of Termination. That
portion shall be equal to a number of Units determined by multiplying the lesser
of (i) one-third of the Target Number of Units or (ii) the Target Number of
Units not yet vested immediately prior to the Participant’s Date of Termination,
by a fraction, the numerator of which shall be the number of whole months
elapsed from the most recent March 1 prior to the Date of Termination, and the
denominator of which shall be twelve. Any remaining Units subject to this Award
that do not vest as provided in this paragraph shall be forfeited.

 

  (c)

If the Participant’s Date of Termination occurs during the Vesting Period by
reason of the Participant’s Retirement (as defined in paragraph 3(j)), then the
unvested Units at that time will continue to vest on the remaining Scheduled
Vesting Dates to the extent that the Units have been earned as provided in
Section 4 during the Performance Period corresponding to each such Scheduled
Vesting Date, but only if the following conditions have been satisfied: (i) the
Participant has provided the Company with written notice of his or her intent to
retire at least 3 months prior to the



--------------------------------------------------------------------------------

  Participant’s Date of Termination (but such advance notice shall not be
required if Retirement occurs as a result of Participant’s involuntary
separation from service without Cause, Participant’s death or Disability, or
Participant’s separation from service for Good Reason); and (ii) the Participant
executes prior to such Date of Termination a release of claims and an agreement
not to compete in such forms as the Company may prescribe. If these conditions
are not satisfied prior to Participant’s Date of Termination, any unvested Units
as of the Date of Termination shall be forfeited.

 

  (d) If a Change of Control occurs during the Vesting Period and prior to the
Participant’s Date of Termination, then the greater of (i) 100% of the Target
Number of Units not yet vested immediately prior to the Change of Control, or
(ii) an amount determined by multiplying 100% of the Target Number of Units not
yet vested immediately prior to the Change of Control by the Performance Factor
(determined as provided in Appendix A) for the Performance Period associated
with the most recent Scheduled Vesting Date (if any) prior to the date of the
Change in Control, will become fully vested as of the date of such Change of
Control. All Units that have vested as a result of the Change of Control shall
be deemed Earned Units for purposes of applying the formula specified in
Appendix A.

 

  (f) If the Participant’s Date of Termination occurs during the Vesting Period
by reason of the involuntary termination of the Participant’s employment by the
Company or its Subsidiaries without Cause or by the Participant for Good Reason,
and a Change of Control then occurs within two years following the Participant’s
Date of Termination, a number of shares of Stock equal to the portion of the
Target Number of Units forfeited on the Participant’s Date of Termination
(subject to paragraph 5.2(f) of the Plan) shall be issued to the Participant on
a fully vested basis promptly, but in no event later than two and one-half
months after the end of the calendar year in which the Change of Control
occurred.

 

  (g) For purposes of this Agreement, the term “Permanent and Total Disability”
means the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

  (h) For purposes of this Agreement, “Good Reason” shall mean: (i) any material
breach by the Company of this Agreement or of any employment agreement with the
Participant without Participant’s written consent, (ii) any material reduction,
without the Participant’s written consent, in the Participant’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Participant’s supervisor or the number
or identity of the Participant’s direct reports, nor (B) a change in the
Participant’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Company’s executive organizational chart nor
(C) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company shall be deemed by
itself to materially reduce Participant’s duties, responsibilities or authority,
as long as, in the case of either (B) or (C), Participant continues to report to
either the supervisor to whom he or she reported immediately prior to the Change
of Control (if applicable) or a supervisor of equivalent responsibility and
authority; or (iii) without Participant’s written consent: (A) a material
reduction in the Participant’s base salary, or (B) the relocation of the
Participant’s principal place of employment more than fifty (50) miles from its
location on the date of a Change in Control (if applicable). For purposes of
this Agreement, a Change of Control, alone, does not constitute Good
Reason. Furthermore, notwithstanding the above, the occurrence of any of the
events described above will not constitute Good Reason unless the Participant
gives the Company written notice within thirty (30) days after the initial
occurrence of any of such events that the Participant believes that such event
constitutes Good Reason, and the Company thereafter fails to cure any such event
within sixty (60) days after receipt of such notice.

 

  (i) For purposes of this Agreement, a Date of Termination shall be deemed to
have occurred only if on such date the Participant has also experienced a
“separation from service” as defined in the regulations promulgated under
Section 409A of the Internal Revenue Code, as amended (the “Code”).

 

  (j) For purposes of this Agreement, “Retirement” means the Participant’s
separation from service (as defined in the regulations promulgated under Code
Section 409A) occurring after the Participant has reached age 60 and has
completed at least 10 years of Service with the Company and its Subsidiaries.

 

  (k) For purposes of this Agreement, a Change of Control shall be deemed to
have occurred only if such event would also be deemed to constitute a change in
ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of the Company under Code Section 409A.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.

Earned Units. The number of Units subject to this Award that the Participant
will be deemed to have earned (“Earned Units”) and that are eligible for vesting
as of each Scheduled Vesting Date during the Vesting Period will be determined
by the extent to which the Company has satisfied the performance-based
objectives for the Performance Period ending on the applicable Determination
Date as set forth in Appendix A to this Agreement. The portion of the Units
subject to this Award that will be

 

2



--------------------------------------------------------------------------------

  deemed Earned Units as of each Scheduled Vesting Date during the Vesting
Period will be determined according to the formula specified in Appendix A, but
in no event will the cumulative number of Units that are deemed Earned Units as
of any Scheduled Vesting Date during the Vesting Period exceed the Maximum
Number of Units. Any Units that are not earned and do not vest as of either of
the first two Scheduled Vesting Dates during the Performance Period solely
because of the failure to fully satisfy an applicable performance-based
objective shall remain eligible to be earned and to vest as of a subsequent
Scheduled Vesting Date during the Vesting Period. Any Units that are not earned
and do not vest as of the last Scheduled Vesting Date will be forfeited.

 

5. Settlement of Units. After any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than two and one-half months after the
Vesting Date, cause to be issued to the Participant, or to the Participant’s
beneficiary or legal representative in the event of Participant’s death, one
share of Stock in payment and settlement of each vested Unit. Such issuance
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, shall be subject
to the tax withholding provisions of Section 6, and shall be in complete
satisfaction of such vested Units. If the Units that vest include a fractional
Unit, the Company will round the number of vested Units down to the nearest
whole Unit prior to issuance of the shares as provided herein. Notwithstanding
the foregoing, if any amount shall be payable with respect to this Award as a
result of the Participant’s “separation from service” at such time as the
Participant is a “specified employee” (as those terms are defined in regulations
promulgated under Code Section 409A) and such amount is subject to the
provisions of Code Section 409A, then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh
calendar month beginning after the Participant’s separation from service (or the
date of Participant’s earlier death), or as soon as administratively practicable
thereafter.

 

6. Tax Matters. The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(i) through a cash payment by the Participant, (ii) through the surrender of
shares of Stock that the Participant already owns (provided, however, to the
extent shares described in this clause (ii) are used to satisfy more than the
minimum statutory withholding obligation, as described below, then payments made
with shares of Stock in accordance with this clause (ii) shall be limited to
shares held by the Participant for not less than six months prior to the payment
date), (iii) through the surrender of shares of Stock to which the Participant
is otherwise entitled in respect of the Award under this Agreement; provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the minimum statutory withholding obligation of the Company or
applicable Subsidiary (based on minimum statutory withholding rates for federal,
state and local tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), or (iv) any combination of clauses (i),
(ii) and (iii); provided, however, that the Committee shall have sole discretion
to disapprove of an election pursuant to any of clauses (ii)-(iv) and that the
Committee may require that the method of satisfying such an obligation be in
compliance with Section 16 of the Exchange Act (if the Participant is subject
thereto) and any other applicable laws and the respective rules and regulations
thereunder. Any fraction of a share of Stock which would be required to satisfy
such an obligation will be disregarded and the remaining amount due will be paid
in cash by the Participant.

 

7. Compliance with Laws. Despite the provisions of Section 5 hereof, the Company
is not required to issue or deliver any certificates for shares of Stock if at
any time the Company determines that the listing, registration or qualification
of such shares upon any securities exchange or under any law, the consent or
approval of any governmental body or the taking of any other action is necessary
or desirable as a condition of, or in connection with, the issuance or delivery
of the shares hereunder in compliance with all applicable laws and regulations,
unless such listing, registration, qualification, consent, approval or other
action has been effected or obtained, free of any conditions not acceptable to
the Company.

 

8. Recovery of Payments. Notwithstanding any contrary provision of this
Agreement, the Company may recover the Award granted or paid under this
Agreement, to the extent required by the terms of any clawback or compensation
recovery policy adopted by the Company.

 

9. No Right to Employment. Nothing herein confers upon the Participant any right
to continue in the employ of the Company or any Subsidiary.

 

10. Nontransferability. Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to shares of Stock issued in
settlement of vested Units, the Participant’s interests and rights in and under
this Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution. Issuance of shares of Stock in settlement of Units
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

 

3



--------------------------------------------------------------------------------

11. Administration and Interpretation. The Committee has the authority to
control and manage the operation and administration of the Plan. Any
interpretations of the Plan by the Committee and any decisions made by it under
the Plan are final and binding on the Participant and all other persons.

 

12. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the state of
Delaware, without regard to principles of conflicts of law of Delaware or any
other jurisdiction.

 

13. Sole Agreement. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to all of the terms and conditions
of the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

 

14. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

15. Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person. No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

Very truly yours,

UNITED STATIONERS INC.

By:

Charles Crovitz

Chairman of the Board

 

4



--------------------------------------------------------------------------------

Performance-Based Restricted Stock Unit Award Agreement

Earned Units and Performance-Based Objectives

Vesting Period: March 15, 2014 through March 1, 2017

The determination of the number of Units that will be earned and vested as of
each Scheduled Vesting Date during the Vesting Period specified above as
provided in Section 4 of the Agreement will be determined as follows:

 

  1. The Company’s Net Income (as defined below) for the Performance Period
beginning on January 1, 2014 and ending on the applicable Determination Date
will be calculated.

 

  2. Based on that actual Net Income, the Performance Factor for the relevant
Performance Period will be determined from the following table by determining
where the Company’s actual Net Income falls relative to the goals specified in
the applicable column of the table below, and then selecting the corresponding
Performance Factor. If the Company’s actual Net Income for any Performance
Period is between two amounts shown in the applicable column of the table, the
corresponding Performance Factor will be determined by linear interpolation
between the two relevant Performance Factors shown in the table. If actual Net
Income for the Performance Period is less than or equal to the Minimum amount
specified, the Performance Factor is zero, and if it greater than the Maximum
amount specified, the Performance Factor will be equal to the percentage
specified for the Maximum amount.

 

Company’s Cumulative Net Income Goals and Corresponding Performance Factors
During the Performance Periods Ending on the Determination Dates Indicated

 

     December 31, 2014     December 31, 2015     December 31, 2016       
NI Goal      Perf. Factor     NI Goal      Perf. Factor     NI Goal     
Perf. Factor  

Min

   $ 125.6M         0 %    $ 244.9M         0 %    $ 358.0M         0 % 

Target

   $ 135.0M         100 %    $ 272.8M         100 %    $ 413.3M         100 % 

Max

   $ 141.8M         200 %    $ 293.7M         200 %    $ 456.3M         200 % 

 

  3. The number of Earned Units during any Performance Period that will vest as
of the applicable Scheduled Vesting Date will be calculated using the following
formula:

(Performance Factor x Cumulative Unit Percentage x Target Number of
Units)—Number of Previously Earned Units where:

 

  •   “Performance Factor” is the percentage determined as provided in item 2
above;

 

  •   “Cumulative Unit Percentage” is the percentage in the following table that
corresponds to the Determination Date marking the end of the relevant
Performance Period:

 

Determination Dates

   Cumulative Unit Percentage  

December 31, 2014

     33 1/3 % 

December 31, 2015

     66 2/3 % 

December 31, 2016

     100 % 

 

  •   “Target Number of Units” is the number associated with that term in
Section 1 of the Agreement; and

 

  •   “Number of Previously Earned Units” is the number of Units subject to the
Award that had previously been determined to be Earned Units and had vested
prior to the applicable Scheduled Vesting Date.

 

  4.

For purposes of this Appendix A, the Company’s “Net Income” for any Performance
Period shall mean net income as reported on the Company’s 2014 through 2016
audited financial statements and re-calculated based on accounting standards
promulgated by the Financial Accounting Standards Board or similar accounting
standards body in place as of December 31, 2013, and will be adjusted to
eliminate the effects of any and all of the following (net of any tax effects):
(i) write-offs of previously capitalized costs from refinancing activities;
(ii) the effects on financial results of any subsidiary charitable contributions
to the United Stationers Charitable Foundation; (iii) the

 

5



--------------------------------------------------------------------------------

  impacts on financial results of any acquisition or disposition during the
performance period if such acquisition or disposition had annual revenues for
the most recently completed fiscal year in excess of $50 million, such impacts
to be as projected in the final financial valuation of the transaction and its
impacts presented to the Board prior to the Board’s approval of the transaction;
(iv) the expense associated with impairment of goodwill and other intangible
assets, if any; (vi) the interest expense and any accrued interest associated
with the cost of repurchases of Company stock or issuance of dividends; (vi) the
effects of any termination of any interest rate swap agreement; (vii) changes in
the carrying value within the Company’s Other Comprehensive Income of the assets
and liabilities associated with pension plans and interest rate swap agreements;
and (viii) the effects of the termination, immunization, or change in accounting
principles of the Company’s pension plans, if any.

 

  5. As an example, to compute the number of Earned Units that will vest as of
the first, second and third Scheduled Vesting Dates, assume the following facts:
(i) the Target Number of Units was 15,000; (ii) the Company’s actual Net Income
for the Performance Period ending on the first Determination Date was half-way
between the Minimum Amount and the Target Amount, resulting in a Performance
Factor of 50%; (iii) the Company’s actual Net Income for the Performance Period
ending on the second Determination Date was half-way between the Target Amount
and the Maximum Amount, resulting in a Performance Factor of 150%; and (iv) the
Company’s actual Net Income for the Performance Period ending on the third
Determination Date was 60% of the way between the Target Amount and the Maximum
Amount, resulting in a Performance Factor of 160%. Under these facts, the number
of additional Earned Units that would vest as of each Scheduled Vesting Date
would be:

 

First Scheduled Vesting Date:    (50% x 33 1/3% x 15,000) – 0 = 2,500 Units
Second Scheduled Vesting Date:    (150% x 66 2/3% x 15,000) – 2,500 = 12,500
Units Third Scheduled Vesting Date:    (160% x 100% x 15,000) – 15,000 = 9,000
Units

 

6